Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 19, 2016

The Court of Appeals hereby passes the following order:

A16D0218. BENJAMIN EUGENE ISAAC v. THE STATE.

      In 2002, Benjamin Eugene Isaac pled guilty to possession of a firearm by a
convicted felon. He subsequently filed a pro se motion for out-of-time appeal, which
the trial court denied. Isaac filed this discretionary application seeking appellate
review of the trial court’s order.
      A defendant who pled guilty may be entitled to an out-of-time appeal if a direct
appeal was not taken due to ineffective assistance of counsel and the issue on appeal
can be resolved by reference to facts on the record. Hicks v. State, 281 Ga. 836, 836-
37 (642 SE2d 31) (2007). “‘The denial of a motion for out-of-time appeal is directly
appealable when the criminal conviction at issue has not been the subject of direct
appeal.’” Grace v. State, 295 Ga. 657, 658 (763 SE2d 461) (2014). Thus, Isaac has
a right of direct appeal.
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED, and Isaac shall have ten days from the date of this order to file
a notice of appeal with the trial court. If he has already filed a notice of appeal in the
trial court, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     01/19/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.